NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABLE SUBJECT MATTER
Claims 1-19 are allowed.
Independent Claims 1, 7, and 12 recites a technique for wirelessly transmitting an additional information signal during the guard intervals of a first primary information signal and a second primary information signal in such a way that “counteract negative effects on the reception quality of information signals at the receivers”. The prior arts on record fails to teach or reasonably suggest the transmission feature, specifically, “only during each respective time window existing between one guard interval included in the first set of guard intervals and a corresponding one guard interval included in the second set of guard intervals, transmit the additional information signal in response to a control signal used to initiate transmission of the additional information signal, wherein, as a result of the time-shift, time windows are shorter in duration than guard intervals such that transmitting the additional information signal is performed during shorter time periods than time periods that are available for guard intervals”.
Independent Claims 13 and 17 recites a technique for wirelessly receiving an additional information signal during the guard intervals of a first primary information signal and a second primary information signal in such a way that “counteract negative effects on the reception quality of information signals at the receivers”. The prior arts on record fails to teach or reasonably suggest the transmission feature, specifically, “wherein the additional information signal is received by the receiver only during each respective time window existing between one guard interval included in the first set of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472